2020 IL App (4th) 190528
                                                                                         FILED
                                           NO. 4-19-0528                           September 21, 2020
                                                                                       Carla Bender
                                  IN THE APPELLATE COURT                           4th District Appellate
                                                                                         Court, IL

                                            OF ILLINOIS

                                        FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the
            Plaintiff-Appellee,                                )      Circuit Court of
            v.                                                 )      Macon County
 TORY S. MOORE,                                                )      No. 97CF1660
            Defendant-Appellant.                               )
                                                               )      Honorable
                                                               )      Thomas E. Griffith Jr.,
                                                               )      Judge Presiding.



               JUSTICE KNECHT delivered the judgment of the court, with opinion.
               Justices Turner and Cavanagh concurred in the judgment and opinion.

                                              OPINION


¶1             In July 2018, defendant, Tory S. Moore, filed pro se a motion for leave to file his

second postconviction petition. The trial court later entered a written order finding “[d]efendant’s

Petition for Successive Post-Conviction Relief is dismissed and stricken.”

¶2             Defendant appeals, contending the trial court erred by denying him leave to file a

claim his natural life sentence is unconstitutional because the sentence violates the eighth

amendment of the United States Constitution (U.S. Const., amend. VIII) and the proportionate

penalties clause of the Illinois Constitution of 1970 (Ill. Const. 1970, art. I, § 11) as applied to

him. We affirm.

¶3                                       I. BACKGROUND
¶4             In March 1999, defendant was convicted of first degree murder (720 ILCS 5/9-

1(a)(1) (West 1996)) after he and two codefendants kidnapped the victims at gunpoint.

Defendant and the codefendants drove the victims around in a vehicle, taunting and threatening

them before stopping near a cornfield. Defendant lined up the three victims in front of the

vehicle and shot one in the head and shot him again after he had fallen to the ground. The other

two victims fled. At the sentencing phase of the trial, the jury found the aggravated factor of

felony murder beyond a reasonable doubt but declined to impose the death penalty.

¶5             In May 1999, the trial court sentenced defendant to natural life imprisonment

without the possibility of parole. In doing so, the court found the offense “was accompanied by

exceptionally brutal or heinous behavior indicative of wanton cruelty.” This court affirmed the

trial court’s judgment on direct appeal. People v. Moore, No. 4-99-0451 (2001) (unpublished

order under Illinois Supreme Court Rule 23).

¶6             In August 2006, defendant filed pro se a postconviction petition, which the trial

court summarily dismissed. This court affirmed the trial court’s judgment. People v. Moore, No.

4-06-0899 (2008) (unpublished order under Illinois Supreme Court Rule 23).

¶7             In April 2013, defendant filed a petition for relief from judgment pursuant to

section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2012)). The trial court

granted the State’s motion to dismiss defendant’s petition. This court affirmed the trial court’s

judgment. People v. Moore, 2015 IL App (4th) 130779-U, ¶ 23.

¶8             On November 6, 2017, defendant filed another section 2-1401 petition, which the

trial court dismissed, finding it untimely filed and the claim raised therein barred by the doctrine

of res judicata. This court again affirmed the trial court’s judgment. People v. Moore, 2020 IL

App (4th) 180132-U, ¶ 19.



                                                -2-
¶9               On July 18, 2018, defendant filed pro se the instant motion captioned “Petition for

Successive Post Conviction.” In his motion, defendant addressed the cause-and-prejudice test,

asserting his issues were based on a new substantive rule of law, noting, inter alia, the United

States Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012), which was decided

six years after the trial court dismissed defendant’s initial postconviction petition. Defendant

argued his natural life sentence was unconstitutional because it violated the eighth amendment of

the United States Constitution and the Illinois Constitution’s proportionate penalties clause. In

support of his argument, defendant, who was 19 years old when he committed the crime, cited

Miller regarding the developing brain of young adults. On July 25, 2018, the trial court entered a

written order finding “[d]efendant’s Petition for Successive Post-Conviction Relief is dismissed

and stricken.”

¶ 10             This appeal followed.

¶ 11                                       II. ANALYSIS

¶ 12             On appeal, defendant argues the trial court erred by denying him leave to raise an

as-applied constitutional challenge to his natural life sentence based in part on Miller and its

progeny in a successive postconviction petition.

¶ 13                            A. The Post-Conviction Hearing Act

¶ 14             The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018))

contemplates the filing of only one postconviction petition. People v. Bailey, 2017 IL 121450,

¶ 15, 102 N.E.3d 114. Specifically, section 122-3 of the Act (725 ILCS 5/122-3 (West 2018))

declares “[a]ny claim of substantial denial of constitutional rights not raised in the original or an

amended petition is waived.” Section 122-1(f) of the Act (id. § 122-1(f)) represents an exception

to the waiver rule. See Bailey, 2017 IL 121450, ¶ 15. It provides the following:



                                                 -3-
               “[O]nly one petition may be filed by a petitioner under this Article

               without leave of the court. Leave of court may be granted only if a

               petitioner demonstrates cause for his or her failure to bring the

               claim in his or her initial post-conviction proceedings and

               prejudice results from that failure. For purposes of this subsection

               (f): (1) a prisoner shows cause by identifying an objective factor

               that impeded his or her ability to raise a specific claim during his

               or her initial post-conviction proceedings; and (2) a prisoner shows

               prejudice by demonstrating that the claim not raised during his or

               her initial post-conviction proceedings so infected the trial that the

               resulting conviction or sentence violated due process.” 725 ILCS

               5/122-1(f) (West 2018).

For a defendant to obtain leave to file a successive postconviction petition, both prongs of the

cause-and-prejudice test must be satisfied. People v. Guerrero, 2012 IL 112020, ¶ 15, 963

N.E.2d 909.

¶ 15           With a motion for leave to file a successive postconviction petition, the trial court

conducts “a preliminary screening to determine whether [a] defendant’s pro se motion for leave

to file a successive postconviction petition adequately alleges facts demonstrating cause and

prejudice.” Bailey, 2017 IL 121450, ¶ 24. A defendant does not need to “establish cause and

prejudice conclusively prior to being granted leave to file a successive petition.” People v. Smith,

2014 IL 115946, ¶ 29, 21 N.E.3d 1172. However, the cause-and-prejudice test presents a higher

burden than the frivolous or patently without merit standard applied at first-stage proceedings.

Id. ¶ 35. A defendant must “submit enough in the way of documentation to allow a circuit court



                                                -4-
to make” the cause-and-prejudice determination. People v. Tidwell, 236 Ill. 2d 150, 161, 923

N.E.2d 728, 734-35 (2010). A trial court should deny leave to file a successive postconviction

petition “when it is clear, from a review of the successive petition and the documentation

submitted by the petitioner, that the claims alleged by the petitioner fail as a matter of law or

where the successive petition with supporting documentation is insufficient to justify further

proceedings.” Smith, 2014 IL 115946, ¶ 35. In conducting the preliminary screening, our

supreme court has held the State should not be allowed to participate. Bailey, 2017 IL 121450,

¶ 27. When the trial court has not held an evidentiary hearing, this court reviews de novo the

denial of a defendant’s motion for leave to file a successive postconviction petition. See People

v. Gillespie, 407 Ill. App. 3d 113, 124, 941 N.E.2d 441, 452 (2010).

¶ 16                                 B. Miller and Its Progeny

¶ 17           In Miller, 567 U.S. at 489, the Supreme Court found unconstitutional a sentencing

scheme that mandated life in prison without the possibility of parole for juvenile offenders (those

under the age of 18), including those convicted of homicide. The Miller Court did not foreclose

sentencing a juvenile convicted of homicide to life in prison, but it emphasized the judge or jury

must have the opportunity to consider mitigating factors before imposing the harshest possible

penalty on a juvenile. Id. In reaching its holding, the Miller Court explained a sentencing court

must consider how children are different from adult offenders for purposes of sentencing and

how those differences counsel against irrevocably sentencing juveniles to a lifetime in prison. Id.

at 480. The juvenile offender’s youth and attendant characteristics must be considered before

imposing life imprisonment without the possibility of parole. Id. at 483. Thereafter, in

Montgomery v. Louisiana, 577 U.S. ___, ___, 136 S. Ct. 718, 736 (2016), the Supreme Court

found the Miller decision announced a new substantive rule of constitutional law that was



                                                -5-
retroactive on state collateral review. It also reiterated what must be considered before imposing

life imprisonment without the possibility of parole on a juvenile. See id. at ___, 136 S. Ct. at

733-34. The Montgomery Court further emphasized life imprisonment without parole was

unconstitutional “for all but the rarest of juvenile offenders, those whose crimes reflect

permanent incorrigibility.” Id. at ___, 136 S. Ct. at 734.

¶ 18           Before Montgomery, the Illinois Supreme Court in People v. Davis, 2014 IL

115595, ¶ 39, 6 N.E.3d 709, held Miller stated a new substantive rule of law applicable

retroactively to cases on collateral review. As to the cause-and-prejudice test of section 122-1(f)

of the Act, the Davis court found “Miller’s new substantive rule constitutes ‘cause’ because it

was not available earlier to counsel [citation], and constitutes prejudice because it retroactively

applies to defendant’s sentencing hearing.” Id. ¶ 42. The Davis case involved a defendant who

was 14 years old at the time of the offense and had received a mandatory sentence of natural life

imprisonment. Id. ¶¶ 4-5. In People v. Holman, 2017 IL 120655, ¶ 40, 91 N.E.3d 849, the Illinois

Supreme Court further held “Miller applies to discretionary sentences of life without parole for

juvenile defendants.” There, the trial court exercised its discretion and imposed a sentence of life

without parole for a murder the defendant committed at age 17. Id. ¶ 1.

¶ 19           In People v. Reyes, 2016 IL 119271, ¶¶ 9-10, 63 N.E.3d 884, our supreme court

extended Miller to a mandatory term of years which was the functional equivalent of life without

the possibility of parole (de facto life sentence). The Reyes court found the defendant had

received a “de facto life-without-parole sentence,” when he, at 16 years old, committed “offenses

in a single course of conduct that subjected him to a legislatively mandated sentence of 97 years,

with the earliest opportunity for release after 89 years.” Id. ¶ 10. More recently in People v.

Buffer, 2019 IL 122327, ¶ 41, 137 N.E.3d 763, our supreme court defined a de facto life sentence



                                                -6-
by declaring “a prison sentence of 40 years or less imposed on a juvenile offender does not

constitute a de facto life sentence in violation of the eighth amendment.”

¶ 20            As to young adults, in People v. Thompson, 2015 IL 118151, ¶ 1, 43 N.E.3d 984,

the Illinois Supreme Court addressed whether a defendant may raise an as-applied constitutional

challenge to his mandatory natural life sentence for the first time on appeal from the trial court’s

dismissal of a petition seeking relief under section 2-1401 of the Code of Civil Procedure (735

ILCS 5/2-1401 (West 2010)). Citing Miller, the defendant argued his mandatory life sentence

violated the eighth amendment of the United States Constitution (U.S. Const., amend. VIII) and

the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11).

Thompson, 2015 IL 118151, ¶ 17. Specifically, the defendant asserted “the sentencing statute

was unconstitutional as applied to him because he was 19 years old at the time of the shooting,

had no criminal history, and impulsively committed the offense after years of abuse by his

father.” Id. The supreme court agreed with the appellate court the defendant’s argument was

forfeited because it was not the type of challenge recognized as being exempt from section 2-

1401’s typical rules of forfeiture. Id. ¶ 39.

¶ 21            While the supreme court determined the defendant could not raise his as-applied

constitutional challenge to his sentence under Miller for the first time on appeal from dismissal

of a section 2-1401 petition, the Thompson court explained the defendant was not necessarily

foreclosed from renewing his as-applied challenge in the trial court. Id. ¶ 44. It noted the

following:

                “[T]he Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq.

                (West 2012)) is expressly designed to resolve constitutional issues,

                including those raised in a successive petition. [Citation.]



                                                 -7-
               Similarly, section 2-1401 of the Code [of Civil Procedure] permits

               either a legal or factual challenge to a final judgment if certain

               procedural and statutory requirements are satisfied.” Id.

¶ 22           In People v. Harris, 2018 IL 121932, ¶ 1, 120 N.E.3d 900, the supreme court was

presented with both facial and as-applied constitutional challenges to the statutory sentencing

scheme which resulted in a mandatory minimum aggregate term of 76 years’ imprisonment for

the defendant who was 18 years, 3 months of age at the time of the offenses. The defendant

asserted on direct appeal his aggregate 76-year prison sentence violated both the eighth

amendment and the proportionate penalties clause of the Illinois Constitution. Id. ¶ 17. The

Harris court addressed defendant’s facial challenge based on the eighth amendment and

concluded it failed. Id. ¶ 61. In reaching its conclusion, the Harris court noted the Supreme Court

drew “the line at age 18 because that ‘is the point where society draws the line for many

purposes between childhood and adulthood.’ ” Id. ¶ 60 (quoting Roper v. Simmons, 543 U.S.

551, 574 (2005)). The Harris court pointed out “[n]ew research findings do not necessarily alter

that traditional line between adults and juveniles.” Id. It noted “claims for extending Miller to

offenders 18 years of age or older have been repeatedly rejected.” Id. ¶ 61 (citing cases). The

Harris court agreed with those decisions and the appellate court and declared, “for sentencing

purposes, the age of 18 marks the present line between juveniles and adults.” Id.

¶ 23           On the other hand, the Harris court declined to address the defendant’s as-applied

constitutional challenge based on the Illinois Constitution’s proportionate penalties clause

because it was premature. Id. ¶ 46. The supreme court noted the following:

               “[A] court is not capable of making an as applied determination of

               unconstitutionality when there has been no evidentiary hearing and



                                                -8-
               no findings of fact. [Citation.] Without an evidentiary record, any

               finding that a statute is unconstitutional as applied is premature.”

               (Internal quotation marks omitted.) Id. ¶ 39 (citing People v. Rizzo,

               2016 IL 118599, ¶ 26, 61 N.E.3d 92).

¶ 24           In Harris, the defendant raised the issue for the first time on direct appeal. See id.

¶ 40. “Thus, an evidentiary hearing was not held on his constitutional claim, and the trial court

did not make any findings of fact on defendant’s specific circumstances.” Id. The Harris court

further noted Miller did not directly apply to the circumstances of the defendant, who committed

the offense as a young adult, and thus the record had to be sufficiently developed to address the

claim Miller applied to the defendant’s particular circumstances. Id. ¶ 45.

¶ 25           The Harris court concluded the defendant’s as-applied challenge was more

appropriate for another proceeding. Id. ¶ 48. As in Thompson, the supreme court noted the

defendant could raise his as-applied challenge under the Act, which allows for raising

“constitutional questions which, by their nature, depend[ ] upon facts not found in the record.”

(Internal quotations marks omitted.) Id. (citing People v. Cherry, 2016 IL 118728, ¶ 33, 63

N.E.3d 871). Such a challenge “could also potentially be raised in a petition seeking relief from a

final judgment under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West

2016)).” Id.

¶ 26           In People v. House, 2019 IL App (1st) 110580-B, ¶ 64, 142 N.E.3d 756, appeal

granted, No. 125124 (Ill. Jan. 29, 2020), the First District found the mandatory natural life

sentence of a defendant who was 19 years and 2 months old when he committed the offense

violated the proportionate penalties clause of the Illinois Constitution as applied to him based on

the circumstances of his case, the reasoning behind the Miller decision, and other recent changes



                                                -9-
in statutory and case law. There, the defendant raised the issue in an amended postconviction

petition, which was dismissed by the trial court at the second stage of the proceedings. Id. ¶ 23.

The House court concluded the defendant’s claim was before it in the posture suggested by the

supreme court’s decision in Harris. It found the defendant’s challenge was not premature, as it

was in Harris. Id. ¶ 32. The House court concluded the defendant’s mandatory sentence of

natural life shocked the moral sense of the community based on the defendant’s age, his family

background, his actions as a lookout as opposed to being the actual shooter, and lack of any prior

violent convictions. Id. ¶ 64.

¶ 27           More recently, the First District reversed the denial of a defendant’s request for

leave to file a successive postconviction petition and found the defendant made a prima facie

showing Miller should apply to him. See People v. Johnson, 2020 IL App (1st) 171362, ¶ 2. The

Johnson court found the defendant, who was 19 years old when he committed the offenses,

established prejudice because “even if he had raised a Miller claim in his initial [postconviction]

petition, it would have been rejected out of hand because of his age.” Id. ¶ 26. In addressing the

State’s argument the defendant failed to plead enough facts to justify further proceedings, the

court noted its analysis was not finished as “young adult defendants are not entitled to make an

as-applied challenge to their sentences under Miller unless they first show that Miller applies to

them.” Id. ¶ 27 (citing Harris, 2018 IL 121932, ¶ 45). The court found the defendant’s petition

and supporting documentation—wherein he (1) pointed to recent research into the neurobiology

and developmental psychology of young adults, (2) described his childhood turmoil and the

pressures of his racial identity, (3) explained how most of the young men he encountered were

gang members who engaged in violence and drug-related activities, and (4) alleged it was more

natural to his immature brain to hang out with such a crowd rather than remove himself or find



                                               - 10 -
new associations—pleaded sufficient enough facts to justify further proceedings. Id. ¶¶ 29-31;

see also People v. Ruiz, 2020 IL App (1st) 163145, ¶ 56 (finding the 18-year-old defendant’s

request for leave to file a successive postconviction petition, “in detailed, well-cited legal

argument,” pleaded sufficient facts to make a prima facie showing Miller should apply to him).

¶ 28                         C. Defendant’s Eighth Amendment Claim

¶ 29            We first turn to defendant’s claim his natural life sentence is a violation of the

eighth amendment to the United States Constitution. Here, defendant was 19 years old when he

shot the victim. The Supreme Court in Miller explicitly held the eighth amendment only

prohibits “mandatory life without parole for those under the age of 18” at the time of their

crimes. (Emphasis added.) Miller, 567 U.S. at 465. As discussed, our supreme court further

noted new research findings still “do not necessarily alter that traditional line between adults and

juveniles.” Harris, 2018 IL 121932, ¶ 60. Although defendant urges this court to change where

the line is drawn, such a task is best left to the legislature. See Buffer, 2019 IL 122327, ¶¶ 34-35.

¶ 30                       D. Defendant’s Proportionate Penalties Claim

¶ 31            We turn next to defendant’s argument his natural life sentence violates the

proportionate penalties clause of the Illinois Constitution. Article I, section 11, of the Illinois

Constitution provides, in relevant part, “[a]ll penalties shall be determined both according to the

seriousness of the offense and with the objective of restoring the offender to useful citizenship.”

Ill. Const. 1970, art. I, § 11. A sentence violates the proportionate penalties clause if it is “ ‘cruel,

degrading, or so wholly disproportionate to the offense committed as to shock the moral sense of

the community.’ ” People v. Sharpe, 216 Ill. 2d 481, 487, 839 N.E.2d 492, 498 (2005) (quoting

People v. Moss, 206 Ill. 2d 503, 522, 795 N.E.2d 208, 220 (2003)). We may determine whether a

sentence shocks the moral sense of the community by considering both objective evidence and



                                                 - 11 -
“the community’s changing standard of moral decency.” People v. Hernandez, 382 Ill. App. 3d

726, 727, 888 N.E.2d 1200, 1202-03 (2008).

¶ 32           Defendant contends his natural life sentence denies him the opportunity of being

rehabilitated into a useful citizen because “[a] sentence that forces that future on someone who

committed a crime as a youth is not a sentence imposed with the objective of restoring the

offender to useful citizenship, as required by the proportionate penalties clause.” (Internal

quotation marks omitted.) Defendant argues his petition must advance for further proceedings.

The State responds defendant cannot make a prima facie showing of prejudice because defendant

failed to plead sufficient facts to support his claim he should be treated similarly to a juvenile

offender. We agree with the State.

¶ 33                                          1. Cause

¶ 34           Defendant initially asserts he demonstrated cause under section 122-1(f) of the

Act for failing to previously raise a Miller-based challenge to his sentence. Defendant notes

Miller and the relevant cases that followed were not decided until after the conclusion of the

earlier proceedings in his case. The State concedes defendant has established cause, and we

agree.

¶ 35           The Supreme Court decided Miller in June 2012. Here, defendant was sentenced

in May 1999, and his direct appeal was decided in October 2001. Additionally, proceedings on

his original postconviction petition concluded in September 2006. Miller and its progeny were

unavailable to defendant at the time of his sentencing, direct appeal, and earlier postconviction

proceedings. See Davis, 2014 IL 115595, ¶ 42 (“In terms of the requisite cause and prejudice of

the *** Act, Miller’s new substantive rule constitutes ‘cause’ because it was not available earlier

to counsel ***.”).



                                                - 12 -
¶ 36                                        2. Prejudice

¶ 37           While defendant was an adult when he committed the offense, our supreme court

has recognized a defendant who committed the offense as a young adult may raise an as-applied

constitutional challenge in a postconviction petition based on the evolving science on juvenile

maturity and brain development which helped form the basis of the Miller decision. See Harris,

2018 IL 121932, ¶¶ 46, 48; Thompson, 2015 IL 118151, ¶ 44. Our supreme court has applied

Miller to discretionary sentences of life without parole, not just mandatory sentences. See

Holman, 2017 IL 120655, ¶ 40. The supreme court has also noted the new substantive rule

established in Miller constitutes prejudice “because it retroactively applies to defendant’s

sentencing hearing.” Davis, 2014 IL 115595, ¶ 42.

¶ 38           Defendant argues he should have the opportunity to develop the record to

determine whether the protections of Miller can apply to a 19-year-old offender. Successive

postconviction petitions, however, are “highly disfavored” (Bailey, 2017 IL 121450, ¶ 39) and,

as discussed, meeting the cause-and-prejudice test is a more exacting standard than the test for

surviving the first stage of an initial postconviction petition (Smith, 2014 IL 115946, ¶ 35). A

defendant must submit enough documentation to allow a trial court to determine whether the

cause-and-prejudice test was met. Id. (citing Tidwell, 236 Ill. 2d at 161).

¶ 39           We find the facts in the Fifth District’s recent decision in People v. White, 2020

IL App (5th) 170345, similar to those presented here. In White, the 20-year-old defendant

appealed from the dismissal of his request for leave to file a successive postconviction petition,

wherein he asserted his mandatory natural life sentences violated the eighth amendment of the

United States Constitution and proportionate penalties clause of the Illinois Constitution. Id.

¶ 13. In support of his contention, the defendant alleged he had cause because case law “only



                                               - 13 -
recently extended scientific evidence on the adolescent brain development to 18- to 21-year-

olds” and argued “prejudice resulted from failing to bring these claims earlier in that he had

significant rehabilitative potential and had taken college courses in prison, worked full time, and

donated his time to a prison mural project.” Id. The Fifth District, in rejecting the defendant’s

proportionate penalties claim, noted the following:

                       “Here, the defendant argues that we need not address his

               claim on the merits but, instead, should allow him the opportunity

               to develop his claim, with the assistance of appointed counsel, as

               to whether Miller can apply to a 20-year-old for proportionate

               penalties purposes. Harris ***, however, made no mention of

               exactly what is necessary to overcome the high bar for leave to file

               a successive postconviction petition, and we find that a flat

               allegation as to evolving science on juvenile maturity and brain

               development is simply insufficient. [Citation.] Other than generally

               asserting studies that show that sometimes youthfulness can extend

               into a person’s twenties, the defendant does not now allege how he

               was particularly affected by any immaturity, and it is undisputed

               that he did not suffer from any cognitive or developmental

               impairments.” Id. ¶ 24.

¶ 40           Here, other than defendant’s general assertion a 19-year-old’s brain is more

similar to a 17-year-old adolescent’s brain rather than a fully mature adult’s and noting the

present offense being his first adult conviction, defendant’s motion failed to provide any

evidence to indicate how his own immaturity or individual circumstances would provide a



                                               - 14 -
compelling reason to allow him to file a successive postconviction petition. On appeal, defendant

maintains he established prejudice by offering the same assertions but contends his behavior may

have been influenced by his difficult upbringing where he “was abandoned by his father at a

young age, and *** his mother struggled with drug addiction and keeping her children fed.”

However, these factual allegations were missing from defendant’s motion to file a successive

postconviction petition; instead, his motion merely asserted the brain development commonly

associated with juveniles can also extend into young adulthood. Although we recognize

defendant has limited means while in prison, the standard for successive postconviction petitions

is higher than initial petitions and a defendant is required to provide sufficient documentation.

Defendant’s flat assertion a 19-year-old’s brain is more like a 17-year-old adolescent’s in terms

of development is simply insufficient to survive the more exacting standard that would warrant

the filing of a successive postconviction petition. See id.

¶ 41           We note, briefly, defendant submitted a motion to cite People v. Carrasquillo,

2020 IL App (1st) 180534. We granted the motion but find Carrasquillo distinguishable. When

analyzing the prejudice prong of the cause-and-prejudice test, the First District emphasized three

factors that distinguish Carrasquillo: (1) the appellate court misstated the defendant’s age when

it reviewed his sentence on direct appeal, (2) the defendant’s sentence was “one of the very

harshest” the trial court delivered to an 18-year-old with no prior criminal record, and (3) the

defendant had been eligible for parole and was “turned down over 30 times *** in almost as

many years.” Id. ¶¶ 110-11. We do not find Carrasquillo persuasive.

¶ 42                                    III. CONCLUSION

¶ 43           We affirm the trial court’s denial of defendant’s motion for leave to file a

successive postconviction petition.



                                                - 15 -
¶ 44   Affirmed.




                   - 16 -
                                  No. 4-19-0528


Cite as:                 People v. Moore, 2020 IL App (4th) 190528


Decision Under Review:   Appeal from the Circuit Court of Macon County, No. 97-CF-1660;
                         the Hon. Thomas E. Griffith Jr., Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Lauren A. Bauser, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
for                      Robinson, and Lara L. Quivey, of State’s Attorneys Appellate
Appellee:                Prosecutor’s Office, of counsel), for the People.




                                       - 17 -